Per curiam.
This disciplinary matter is before the Court on the petition of Dianne Cook (State Bar No. 183600) for voluntary surrender of her license, pursuant to Bar Rule 4-227 (b). According to her petition, from approximately 2012 on, Cook has suffered from declining health and cares for her husband, whose health is also in decline. Both Cook and her husband suffer from neuropathy, which has made them prone *383to falling, and this condition, and the injuries suffered as a result of the falls, have severely limited Cook’s ability to perform normal daily tasks. Cook, who has been a member of the Bar since 1981, acknowledges that her law practice has seen a drastic decrease in business since 2012, that she no longer has any support staff, and that she cannot visit her office regularly. Cook admits that she was hired by a client in 2012 for representation in a domestic relations matter and that she was paid $2,232 for that representation. Cook filed for an uncontested divorce for the client, but the client’s spouse was not amenable to such a resolution, and the parties went to mediation. Cook attended the initial mediation session, but, when the issue was not resolved that day, failed to reschedule mediation and thereafter neglected the client’s case.
Decided January 19, 2016.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
Cook acknowledges that her conduct violated Rules 1.3 and 1.4 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.3 is disbarment, and the maximum sanction for a violation of Rule 1.4 is a public reprimand. Cook states that she no longer intends to continue practicing law, and asks this Court to accept her petition for voluntary surrender of her license to practice law. In response, the State Bar accepts Cook’s characterization of her misconduct and — despite noting in mitigation that Cook has no prior disciplinary record, has suffered from health and personal problems, has displayed a cooperative attitude in this disciplinary proceeding, and has expressed remorse — asks this Court to accept the voluntary surrender of Cook’s license.
We have reviewed the record and agree to accept Cook’s petition for the voluntary surrender of her license, which is tantamount to disbarment. Accordingly, the name of Dianne Cook is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Cook is reminded of her duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.